787 N.W.2d 508 (2010)
Paul M. LUBIENSKI, George Lubienski, Rose Marie Lubienski, Walter Lubienski, Mary Flanagan, Robert Flanagan, Oakridge Estate Development, LLC, and Arbor Heights, LLC, Plaintiffs-Appellants,
v.
SCIO TOWNSHIP and Scio Township Board of Trustees, Defendants-Appellees.
Docket Nos. 141012, 141013. COA Nos. 288727, 288769.
Supreme Court of Michigan.
September 9, 2010.

Order
On order of the Court, the application for leave to appeal the March 23, 2010 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.